Hart, J. (after stating the facts). The decision of the chancellor was wrong. In Monk v. Little, 122 Ark. 7, it was held that courts may properly assume jurisdiction of a dispute between different factions of a church organization where property rights are involved, and that in the exercise of such jurisdiction a chancery court will restore the possession of such property to the duly constituted church authorities and will restrain those who are in rebellion to the constituted authorities from using it. This seems to have been recognized as the law by the chancellor, but he- seems to have denied relief to appellant on the ground that he had not established his ownership to the church house and cemetery. The record shows that the bishop of the Catholic Church holds the- title to- the church property and is¡ entitled to the possession of it. It is true that the church house and cemetery in question are not situated on the property tha!t was deeded to the Bishop, but are on an adjoining tract of land, the record title to which is in a person not a party to this suit. The record shows, however, that the church house was built by the Catholic Church and that it was thought to have been erected on the property of the church. It has been used as church property for more than fifty years. The lease contract shows that it was thé intention -of the bishop to lease the church house and cemetery to the pastor for church purposes, and it does .not make- any difference- whether or not the land on which the church house and cemetery are situated belong to the bishop. It is sufficient that the title to the land is not in the lessee, or in Griffin, who was the assistant pastor until he was suspended by the bishop. Griffin was only entitled under the contract with Martin, the pastor, to the use of the church property by virtue of being an assistant pastor. ■ He only had a right to use the property for church purposes, and after he was suspended he had no right to or any further use of the property. Therefore the chancellor should have granted the injunction prayed for in the complaint. Mrs. Taaffey, -who holds the record title to the land on which the church house and cemetery are situated, is not a party to the suit, and of course .her rights are not in any manner concluded. It is sufficient to say that appellee had no right to question appellant’s title to the property and the use thereof. Washington v. Moore, 84 Ark. 220, and Dunlap v. Moose, 98 Ark. 235. It follows that the decree will be'reversed and the cause remanded with directions to grant the relief prayed for in the complaint.